Name: Commission Regulation (EEC) No 761/88 of 23 March 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3. 88 Official Journal of the European Communities No L 79/19 COMMISSION REGULATION (EEC) No 761/88 . of 23 March 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the applica ­ tion of the system of import and export licences for cereals and rice HAS ADOPTED THIS REGULATION : Article 1 The following Article 9e is hereby added to Regulation (EEC) No 2042/75 : Article 9e 1 . Without prejudice to Article 16 (2) of Regulation (EEC) No 2727/75, export licences for products falling within CN code 1 103 1 1 10 with advance fixing of the refund shall, until 30 June 1988, be issued on the fourth working day following the day on which die application is submitted. 2. If applications for export licences referred to in paragraph 1 exceed the quantities which may be exported for the 1987/88 marketing year under a refund, the Commission shall fix a uniform percentage reduction in the quantities. Applications for licences may be withdrawn within two days of the date of publication of the percentage reduction. 3. The period of validity of export licences issued pursuant to paragraph 1 shall run from the day on which they are actually issued.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 3989/87 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas, pursuant to Commission Regulation -(EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 443/88 (4), the refund for exports is fixed in advance on application ; whereas in that case exports outside the Community are subject to the presentation of an export licence issued pursuant to Commission Regulation (EEC) No 3183/80 (*), as last amended by Regulation (EEC) No 2082/87 (*) ; Whereas, on account of budgetary constraints, the additional grant of export refunds for durum-wheat meal for the rest of the 1987/88 marketing year must be limited ; whereas, to control the granting of such refunds, provision should be made for licences for the export of the products in question with advance fixing of the refund to be issued after a period of reflection with, where applicable, a uniform percentage reduction in quantities, and provision should be made for applications for licences to be withdrawn after the percentage reduction is fixed, where the quantity allocated is no longer of interest to the operator in question ; whereas Regulation (EEC) No 2042/75 should be amended accordingly ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . 0 OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 45, 18 . 2. 1988, p. 27. 0 OJ No L 338, 13. 12. 1980, p. 1 . ¥) OJ No L 195, 16. 7. 1987, p. 11 .